Case 2:20-cv-00078-JRG Document 79-11 Filed 12/16/20 Page 1 of 4 PageID #: 2712




                         Exhibit I
Jegandsons
                                           Case 2:20-cv-00078-JRG Document 79-11 Filed 12/16/20 Page 2 of 4 PageID #: 2713


                                                                                                                                                                               Customer login




                         E-COMMERCE SIMPLIFIED.
                         Get the freedom to focus on product development and brand management, leave the rest to us.




                              CHANNEL SETUP AND INTEGRATION                           LISTING MANAGEMENT                                       FULFILLMENT AND CUSTOMER SUPPORT


                              JEG oIers ready-to-go data exchange integration         The quality of your content and listings is critical,    Integrated 3PL service ensures your orders are
                              with over 40 channels and marketplaces. You             and JEG has over a decade of experience and              shipped promptly and your customers kept happy.
                              could be up and running in days not weeks.              proven success listing in all major commerce sites.




                                                40+                                        top 50                                             5000+
                                                                   IIN
                                                                     NTTEEG
                                                                          GRRA
                                                                             ATTEED
                                                                                  D                                        A
                                                                                                                           AMMA
                                                                                                                              AZZO
                                                                                                                                 ONN                        A
                                                                                                                                                            ACCT
                                                                                                                                                               TIIV
                                                                                                                                                                  VEE
                                                                   C
                                                                   CHHA
                                                                      ANNN
                                                                         NEELLSS                                           SSEELLLLEER
                                                                                                                                     R                      P
                                                                                                                                                            PRRO
                                                                                                                                                               ODDU
                                                                                                                                                                  UCCT
                                                                                                                                                                     TSS




https://jegandsons.com/index.php#                                                                                                                                                                1 of 3
Jegandsons
                                           Case 2:20-cv-00078-JRG Document 79-11 Filed 12/16/20 Page 3 of 4 PageID #: 2714




                                          YOUR BUSINESS SIMPLIFIED

                             We eliminate the need to develop an army of on-line store managers and
                              content developers. Our team will create, manage and broadcast your
                             product catalog to any of over 40 integrated stores and marketplaces We
                             will manage and ful[ll your on-line orders, facilitate returns and provide
                                                    top rated customer service.




                                                                  READ MORE




                                                                                                          BETTER LISTINGS                   CHANNEL SETUP
                                                                                                          Set your product apart from the   Get going fast! we already have
                                                                                                          competition and attract more      direct integrations with the top
                                                                                                          customers.                        e-commerce sites.




                                                                                                          CUSTOMER SERVICE                  RETURNS MANAGEMENT
                                                                                                          Keep your customers happy and     We will issue return
                                                                                                          your on-line vendor reputation    authorizations and manage all
                                                                                                          high.                             aspects of the return process.




                                                                                                          FAST SHIPPING                     ACCOUNT MANAGEMENT
                                                                                                          Exceed your customers             Our channel experts will help you
                                                                                                          expectations and move your        sell more and save money in the
                                                                                                          products faster.                  process.




https://jegandsons.com/index.php#                                                                                                                                               2 of 3
Jegandsons
                                                     Case 2:20-cv-00078-JRG Document 79-11 Filed 12/16/20 Page 4 of 4 PageID #: 2715



                                                                                                                                              OUR SERVICES




                                              W
                                              WOOR
                                                 RRRY
                                                    Y--FFR
                                                         REEEE EE--C
                                                                   COOM
                                                                      MMMEER
                                                                           RCCEE                                                                  IIN
                                                                                                                                                    NTTEEG
                                                                                                                                                         GRRA
                                                                                                                                                            ATTEED
                                                                                                                                                                 D LLO
                                                                                                                                                                     OGGIISST
                                                                                                                                                                            TIIC
                                                                                                                                                                               CSS                                                           P
                                                                                                                                                                                                                                             PRRO
                                                                                                                                                                                                                                                ODDU
                                                                                                                                                                                                                                                   UCCT
                                                                                                                                                                                                                                                      TDDIISST
                                                                                                                                                                                                                                                             TRRIIB
                                                                                                                                                                                                                                                                  BUUT
                                                                                                                                                                                                                                                                     TIIO
                                                                                                                                                                                                                                                                        ONN


                             C
                             Coovveerrss aallll aassppeeccttss ooff cch
                                                                      haan
                                                                         nnneell m
                                                                                 maan
                                                                                    naaggeem
                                                                                           meen
                                                                                              ntt;; aaccccoouun
                                                                                                              ntt             O
                                                                                                                              Ouurr EEn
                                                                                                                                      nhhaan
                                                                                                                                           ncceedd 33PPLL sseerrvviiccee,, een
                                                                                                                                                                             nssuurreess ooppttiim
                                                                                                                                                                                                 maall pprroodduucctt    LLeeaaddiin
                                                                                                                                                                                                                                   ngg tteecch
                                                                                                                                                                                                                                             hnnoollooggyy ddiissttrriibbuuttoorr ooff IIT
                                                                                                                                                                                                                                                                                         T aan
                                                                                                                                                                                                                                                                                             ndd eelleeccttrroon
                                                                                                                                                                                                                                                                                                               niiccss
                             aan
                               ndd eelleeccttrroon
                                                 niicc iin
                                                         ntteeggrraattiioon
                                                                          n,, pprroodduucctt lliissttiin
                                                                                                       ngg,, pprroodduucctt        aavvaaiillaabbiilliittyy,, ffaasstt oorrddeerr m
                                                                                                                                                                                  maan
                                                                                                                                                                                     naaggeem
                                                                                                                                                                                            meen
                                                                                                                                                                                               ntt,, pprroom
                                                                                                                                                                                                           mpptt         pprroodduuccttss,, ooffffeerriin
                                                                                                                                                                                                                                                        ngg een
                                                                                                                                                                                                                                                              ndd--ttoo--een
                                                                                                                                                                                                                                                                           ndd ssoolluuttiioon
                                                                                                                                                                                                                                                                                             nss ffoorr ttooddaayy’’ss
                                ccoon
                                    ntteen
                                         ntt ooppttiim
                                                     miizzaattiioon
                                                                  n aan
                                                                      ndd ccrroossss cch
                                                                                       haan
                                                                                          nnneell pprriicciin
                                                                                                            ngg                ssh
                                                                                                                                 hiippm
                                                                                                                                      meen
                                                                                                                                         nttss aan
                                                                                                                                                 ndd eeffffiicciieen
                                                                                                                                                                   ntt m
                                                                                                                                                                       maan
                                                                                                                                                                          naaggeem
                                                                                                                                                                                 meen
                                                                                                                                                                                    ntt ooff rreettuurrn
                                                                                                                                                                                                       needd                                       rreesseelllleerrss aan
                                                                                                                                                                                                                                                                        ndd rreettaaiilleerrss..
                                                               m
                                                               maan
                                                                  naaggeem
                                                                         meen
                                                                            ntt..                                                                                pprroodduuccttss..
                                                                                                                                                                                                                                                              READ MORE
                                                                  READ MORE                                                                                     READ MORE




                                  HAVE ANY QUESTIONS?                                                                          CALL US                                                                                  VISIT US
                                  info@jegsons.com                                                                             +1 (305) 654 7555                                                                        20000 NE 15th Ct, Miami, FL 33179



                                                                                                                                               Looking for Work? Apply Today




https://jegandsons.com/index.php#                                                                                                                                                                                                                                                                                        3 of 3
